DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” (image processing unit 125 (Applicant’s specification, paragraph [0026], [0028])) in claims 1, 12 and 16, “control unit” (CPU 121 (paragraph [0026])) in claim 1, and “creation unit” (LUT creation unit 205 (paragraph [0028], [0032])) and “setting unit” (UI unit 124, including screen (paragraph [0034])) in claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim limitations “processing unit” (claim 1) and “creation unit” (claim 6) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0177365 (hereinafter “Chung”).
 	Regarding claim 1, Chung discloses an apparatus (image forming apparatus 100) that controls a processing unit (calibrating unit 150) configured to generate print data that can be processed by a printing unit (printing unit 120) by performing 
 	- a control unit (control unit 170) configured to:
 	- cause the printing unit to perform calibration in response to reception of instructions to print a color sample from a user (user may input a calibration algorithm re-execution request signal using user interface unit (paragraph [0082]); in response, control unit may control printing unit to print calibration chart 300 (paragraph [0083]); scanning unit 130 may scan the printed calibration chart (paragraph [0084]); color value converting unit 140 may convert RGB values input by the scanning unit into brightness values (paragraph [0085]); calibration unit may receive the brightness values and compare them to reference values of halftone tables, and may set calibration values (paragraph [0086]); after setting the calibration values, the calibration unit may calibrate a halftone table set for each of a plurality of resolution modes (paragraph [0087]));
 	- cause, after the calibration is completed, the processing unit to perform the predetermined image processing on image data representing a color sample (calibrating unit may calibrate halftone tables set to be respectively used in each of a plurality of resolution modes, and may then calibrate an image (paragraph [0060]); calibration algorithm may be executed by the calibration unit so as to obtain a test sample print 200 with improved image quality (paragraph [0077])); and
 	- cause the printing unit to perform printing processing of the image data subjected to the predetermined image processing (control unit may control the printing unit to print the test pattern (paragraph [0088])).

 	- causing the printing unit to perform calibration in response to reception of instructions to print a color sample from a user (user may input a calibration algorithm re-execution request signal using user interface unit (paragraph [0082]); in response, control unit may control printing unit to print calibration chart 300 (paragraph [0083]); scanning unit 130 may scan the printed calibration chart (paragraph [0084]); color value converting unit 140 may convert RGB values input by the scanning unit into brightness values (paragraph [0085]); calibration unit may receive the brightness values and compare them to reference values of halftone tables, and may set calibration values (paragraph [0086]); after setting the calibration values, the calibration unit may calibrate a halftone table set for each of a plurality of resolution modes (paragraph [0087]));
 	- causing, after the calibration is completed, the processing unit to perform the predetermined image processing on image data representing a color sample (calibrating unit may calibrate halftone tables set to be respectively used in each of a plurality of resolution modes, and may then calibrate an image (paragraph [0060]); calibration algorithm may be executed by the calibration unit so as to obtain a test sample print 200 with improved image quality (paragraph [0077])); and
 	- causing the printing unit to perform printing processing of the image data subjected to the predetermined image processing (control unit may control the printing unit to print the test pattern (paragraph [0088])).
.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 2-4, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claims 1, 12 and 16 above, and further in view of U.S. Patent Application Publication 2014/0146331 (hereinafter “Sato”).
 	Regarding claim 2, Chung discloses wherein the control unit causes the printing unit to perform printing processing of the image data subjected to the predetermined image processing, as set forth above regarding claims 1, 12 and 16 (calibration algorithm may be executed by the calibration unit so as to obtain a test sample print 200 with improved image quality (paragraph [0077]); control unit may control the printing unit to print the test pattern (paragraph [0088])).  Chung does not expressly disclose wherein the control unit, prior to the printing processing of the image data subjected to the predetermined image processing:

 	- causes, in a case of determining that it is not necessary to perform the calibration, the processing unit to perform the predetermined image processing on image data representing the color sample without causing the printing unit to perform the calibration.
 	Sato discloses an image processing apparatus that performs monochromatic and multi-color calibration.  The calibration may be automatically performed when a predetermined time duration has elapsed, when printing is made on a predetermined number of sheets, or when the power is turned ON (paragraph [0108]).  Thus, it is clear that calibration is not necessary when the any of the above conditions are not met.  When applied to Chung, execution of the calibration algorithm may be skipped prior to the print processing of the sample print, when the print sample is not likely to be deteriorated as much.  In view of Sato, one of ordinary skill in the art would have recognized the advantage of performing the calibration only when it is judged necessary to do so, in that a total processing time is reduced.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Chung by providing a determination of whether or not the calibration is necessary prior to performing the print processing, as taught by Sato.
 	Claims 13 and 17 similarly recite the limitations of claim 2, and are thus rejected for the reasons set forth above.
 	Regarding claim 3, Sato discloses wherein the control unit determines that it is not necessary to perform the calibration in a case where the calibration has already 
 	 Regarding claim 4, Chung does not expressly disclose wherein the control unit causes the printing unit to perform, as the calibration, multidimensional calibration for a combination of a plurality of color materials used by the printing unit following one-dimensional calibration for the plurality of color materials.  This limitation is taught by Sato (performing monochromatic calibration enables correcting the monochromatic color reproduction characteristics corresponding to each of C, M, Y, and K toners (paragraph [0075]); performing multi-color calibration enables correcting the multi-color reproduction characteristics expressed by a combination of a plurality of color toners (paragraph [0086]); multi-color calibration follows monochromatic calibration (paragraph [0087])).  By enabling multi-color calibration following monochromatic calibration, high-precision correction is feasible by correcting through multi-color calibration multi-color characteristics which cannot be corrected only through monochromatic calibration (paragraphs [0007]-[0008]).  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Chung by providing both monochromatic and multi-color calibration, as taught by Sato.
.
15.	Claims 5, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claims 1, 12 and 16 above, and further in view of U.S. Patent Application Publication 2007/0019258 (hereinafter “Hattori”).
 	Regarding claim 5, Chung does not expressly disclose wherein the predetermined image processing includes gamma correction processing and the processing unit uses a tone correction table updated based on the calibration in a case of performing the gamma correction processing for image data representing the color sample.
 	Hattori discloses a printer 1 including a calibration executing unit 810 that sends patch data 991 to a recording engine 7 and receives measured densities 993 of the measuring patches 992 formed on the basis of the patch data from density detecting sensor 111 (paragraph [0073]), and also includes a γ table data preparing unit 811 for preparing γ table data 995 based on measured density data 994 corresponding to the measured densities (paragraph [0074]).  The method of converting the measured density data in the γ table data, which serves to convert image data into a numerical value according to the characteristic of the recording engine (paragraph [0076]), is well known (paragraph [0075]).  Because of its well-known use, one of ordinary skill in the art would have been familiar with gamma correction processing in calibrating an image forming apparatus, and thus it would have been obvious for one of ordinary skill to provide gamma correction processing, such as taught by Hattori, as a means for performing the calibration of the image forming apparatus taught by Chung.

 	Regarding claim 11, Chung does not expressly disclose wherein the control apparatus is connected with an external apparatus comprising the printing unit and the processing unit via a network.  In Chung, the image forming apparatus may receive various operation request signals from outside the image forming apparatus, such as from a host computer or server, through communication unit 116 (paragraph [0054]), but the host computer or server is not disclosed as providing calibration control to the image forming apparatus.
 	Hattori discloses a PC including a calibration instruction unit 710 for instructing execution of calibration to the control unit 10 of the printer (paragraph [0072]).  The PC serves as a control apparatus which controls calibration at the printer, which serves as an external apparatus comprising a printing unit (printing executing unit 830) and a processing unit (control unit 10), and the PC is connected to the printer via network NW (Fig. 6).  This configuration enables a user to perform calibration of the printer from a remote location, thereby providing greater convenience.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Chung by enabling calibration control of the image forming apparatus at the host computer.
16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2005/0057762 (hereinafter “Yoshida”) and Japanese Application Publication 2019-149658 (hereinafter “Fukazawa”) (see English translation of corresponding Japanese Application 2018-032773).
Regarding claim 6, Chung does not expressly disclose a creation unit configured to create a color conversion table for converting a first color space in the printing-target image data into a second color space in print data which is the image data subjected to the predetermined image processing.  Chung discloses conversion RGB values of a scanned calibration chart into brightness values, for example Y values in YCbCr color coordinate (paragraph [0058]), but does not expressly disclose creating a color conversion table for performing the conversion.
 	Yoshida discloses a colorimetric-data correcting method including an LUT creation process.  A printer prints a color patch corresponding grid points in an RGB color space (paragraphs [0047]-[0048]).  The color patch is measured by a calorimeter, and a colorimetric-data correction process is performed (paragraph [0049]).  An LUT is created, based on the corrected calorimetric data, the LUT corresponding values in RGB color space to values in CMY color space (paragraph [0050]).  Providing a means for creating a color conversion table such as taught by Yoshida enables a user to adjust the color conversion so as to maintain optimum color reproduction.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Chung by providing a creation unit to create a color conversion table, such as taught by Yoshida.
 	Chung, in combination with Yoshida, do not expressly disclose:
 	- a setting unit configured to set a color specified by a user as an adjustment-target color and set a destination color, which is a color aimed at by the adjustment-target color, based on scanned image data obtained by scanning the color sample output from the printing unit,

 	Fukazawa discloses a color conversion process, wherein in a reception step, one or more color patches are accepted as a specific patch used for adjustment from a color chart.  A color conversion table is adjusted based on adjustment data associated with the specific patch.  If the number of specific patches is equal to or larger than 2, adjustment data associated with each of the specific patches is combined, and the color conversion table is adjusted based on the combined adjustment data (paragraph [0014]).  Adjustment of the specific patch data based on adjustment data corresponds to Applicant’s setting step, and adjustment to the color conversion table based on the adjustment of the specific patch data (which inherently results in creation of a new color conversion table which is different from the pre-adjustment table) corresponds to Applicant’s creation of the color conversion table.  Fukazawa provides the advantage of enabling adjustment of the color conversion table without having to recreate the color chart (paragraph [0087]), and also allows fine adjustment of the color, which could not be performed in the prior art method when color change between two color patches is large (paragraph [0006]).   Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Chung and Yoshida by providing the color adjustment of the color conversion table as taught by Fukazawa.

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2018/0131818 (hereinafter “Yano”).
 	Regarding claim 8, Chung does not expressly disclose wherein the control unit notifies a user that the calibration is performed.
 	Yano discloses a system calibration execution process, wherein, upon successful execution of the calibration process, a message is displayed showing that system calibration has been completed on display unit 132 (paragraph [0055]).  Such notification enables a user to know when a printing operation which would result in a high-quality output is ready to be performed.  Therefore, providing notification to a user that calibration has been performed would have been an obvious modification of the teaching of Chung to one of ordinary skill in the art.
 	Regarding claim 9, Yano discloses a user interface unit configured to receive user instructions (display unit displays a setting screen for various settings about image processing apparatus 102 (paragraph [0032])), wherein the control unit performs the notification by displaying a message to the effect that the calibration is performed on the user interface unit (as set forth above regarding claim 8, upon successful execution of the calibration process, a message is displayed showing that system calibration has been completed on the display unit (paragraph [0055])).
18.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2002/0149799 (hereinafter “Hayashi”).
Regarding claim 10, Chung, as set forth above regarding claim 1, discloses a printing unit (printing unit 120) and a processing unit (calibrating unit 150).  Chung does not expressly disclose wherein the printing unit, the processing unit, and the control unit are connected to one another via a bus.  However, such a configuration is well known in the art.  Hayashi discloses an image formation system, which includes a printing unit (printer 13), a processing unit (IPU 12 carries out image processing (paragraph [0067])) and a control unit (controller 15 controls each portion of the color copying machine based on processing conditions received by console 17 (paragraph [0073])) which are connected to one another via bus 18 (paragraph [0065]).  One of ordinary skill in the art would have recognized that, so long as the components are able to exchange data, a user can connect the components in a manner he or she so chooses.  Therefore, the configuration taught by Hayashi would have been an obvious modification of the teaching of Chung to one of ordinary skill in the art.
Allowable Subject Matter
19.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
20.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s apparatus according to claim 6, “wherein the control unit specifies an object that is a target of the conversion among objects included in the printing-target image data and 
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Japanese Application Publication 2011-066862 (Katayama et al.) (see English translation of corresponding Japanese Application 2009-218210) discloses a color selection method, wherein a color value of a color which is closest to a specified color on a color chart is calculated based on the associated color value, array and an arrangement position and a designated coordinate.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS D LEE/Primary Examiner, Art Unit 2677